                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                  FAX: (914) 462-4137


                                               The proposed amended briefing schedule is approved.
                                               Plaintiff's opposition is due June 1, 2021, and Defendants'
May 12, 2021
                                               reply is due July 1, 2021.
ECF                                        It is SO ORDERED.
Honorable Edgardo Ramos                                                                                 .
Thurgood Marshall United States Courthouse                                      05/13/2021
40 Foley Square
New York, New York 10007

                                                     RE:    Gittens v. City of New York et. al.
                                                            19-CV-272(ER)
Dear Judge Ramos:

I respectfully write to request to amend the briefing schedule (ECF. Dkt. 159). This is Plaintiff’s
second request to amend, however, as I conveyed to Counsel, after I requested the
aforementioned briefing schedule, I received an order from Judge Carter to resubmit Plaintiff’s
Opposition to Defendants’ Motion for Summary Judgment in the case assigned to him. Judge
Carter ordered Plaintiff to re-submit her opposition on or before May 17th, two days after the
motion in this matter is due, which is on May 15th. (See Gittens Bridges v. City of New York et.
al.)

I explained to Counsel in this matter that I am still recovering from COVID, and that due to
debilitating migraines I am not able to work the long hours necessary to complete both filings on
their designated due dates. In response, Counsel consented to my request for a two week
extension. Accordingly, I am respectfully requesting the following amended briefing schedule:
Plaintiff’s opposition due on or before June 1, 2021; with Defendants’ reply in support due on or
before July 1st, 2021.

Once again, I apologize for any inconvenience that my requests have caused the Court. Again, I
thank the Court for the latitude and grace that I have been extended to date. I will make best
efforts to comply with this requested briefing schedule.


Respectfully submitted,

Special Hagan, Esq.

/s/

Attorney for Plaintiff
Lorraine Gittens-Bridges
                                        196-04 HOLLIS AVENUE
                                SAINT ALBANS, NEW YORK 11412
                                               P: (917) 337-2439
                                             FAX: (914) 462-4137




Cc:   Natalie Marcus, Esq.
      Attorney for Defendants
